DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments have been received on 2/25/21. Claims 1, 4, 5, 10, 13, 14 have been amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Claims Analysis
Claims 1-18 recites multiple compounds in an alternative manner. Thus as long as one of the compounds are disclosed by the prior art such as Formula 2, it is unnecessary to address the limitations for formula 3.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/21 has been entered.
 

Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable over Katsuya (JP 1998-144346) in view of Cheng et al. (US Publication 2016/0372789), on claims 1-5, 7-14, 16-18 are maintained and further clarified in view of the new amendments . The rejection is repeated below for convenience.
The rejection under 35 U.S.C. 103 as being unpatentable over Katsuya (JP 1998-144346) in view of Cheng et al. (US Publication 2016/0372789) furthest view of Masayuki, on claims 6 and 15 are maintained and further clarified in view of the new amendments. The rejection is repeated below for convenience.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuya (JP 1998-144346) in view of Cheng et al. (US Publication 2016/0372789)


    PNG
    media_image1.png
    264
    620
    media_image1.png
    Greyscale

 (Chemical Formula 1), for use in a low temperature battery. The Katsuya discloses that R1-R6 can be the same element and the element can be a fluorine ([P006]). The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  KSR v. Teleflex
	As a result, it would have been obvious by the teachings of Katuya reference that the disclosure would incorporate the structure of:
	
    PNG
    media_image2.png
    97
    245
    media_image2.png
    Greyscale
 


The Katsuya reference is silent in disclosing an electrolyte additive comprising a cyclic borate ester with the structural formula of 

    PNG
    media_image3.png
    76
    108
    media_image3.png
    Greyscale

However, the Cheng et al. reference discloses electrolyte additives that maintains conductivity in low temperature lithium ion batteries with the chemical formulate of the claimed cyclic borate ester (structure m). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the claimed cyclic borate ester additive in the electrolyte lithium ion batteries for low temperature performance as disclosed by the Cheng et al. reference for the lithium ion battery performed at low temperatures disclosed by the Katsuya reference to improve on battery performance at different temperature variations. 
Regarding claims 7 and 16, the Katsuya in view of the Cheng reference discloses the claimed invention above and further incorporated herein. The Cheng reference discloses by including LIBOB additives, the lithium ion battery can comprises wide operating temperature performance improvements (P48). Therefore, it would have been obvious before the effective filing date of the invention to incorporate LIBOB additives with the claimed cyclic borate ester (Table 4) as disclosed by the Cheng reference into the electrolyte of lithium ion batteries performed at lower temperatures as disclosed by the Katsuya reference for improvement in various temperature ranges for a lithium ion battery.


Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuya (JP 1998-144346) in view of Cheng et al. (US Publication 2016/0372789) in furthest view of Masayuki (P2010-262801).
Regarding claim 6 and 15, the Katsuya in view of the Cheng et al. reference discloses the claimed invention above and further incorporated herein. The Katsuya in view of Cheng et al. discloses that the cyclic borate ester in the electrolyte can be in amounts of 0.1-2% (Cheng:Table 1, structural formula 1) however, the Katsuya in view of Cheng et al. reference is silent in specifically disclosing the fluorocarbonate compound in the electrolyte is 5-40%, however, the Masayuki reference disclose the halogenate chain carbonate (P47-P48; formula 12) can be at 0.01% or more and 50 wt% or less in order to provide stability on the surface of the electrode during the electrode reaction, so that the decomposition reaction of the electrolyte is suppressed. Therefore, it would have been obvious before the effective filing date of the invention to incorporate 0.01 wt% or more and 50 wt% or less of the halogenated chain carbonate in order to improve battery properties. Thus, the range of 0.01 wt%-50 wt% encompasses the claimed range of 5-40 wt%. 
In the event that the combination does not teach 5-40 wt% with sufficient specificity, it would have been indeed obvious, absent a showing of criticality or unexpected results.
Response to Arguments
Applicant's arguments filed 12/3/2020 have been fully considered but they are not persuasive. The Applicants principal arguments are:

Applicants argue, “Katsuya discloses an electrolyte solution that comprises a dimethylcarbonate (DMC) derivative, which can be trifluoromethylcarbonate (TFMC) (entries 1, 4, 7, 13, 14, 16 and 19) among a laundry list of many (21 samples). The electrolyte is provided/explored for low temperature performance of the battery, as the Office also recognizes. 
The above said, Katsuya does not read upon a TFMC that falls within claims of the instant application as amended. “
And 
“The Office alleges that Cheng would make up the deficiency of Katsuya with regard to the claimed subject matter of the instant application. The claims, as amended, does not recite a fluorohydrocarbon solvent that reads upon Katsuya. As such, Cheng would not make up the10 Attorney Docket No.: 76604-1028 Application No. 16/199,262 deficiencies of Katruya with respect to the claimed subject matter. 
In sum, Katsuya in view of Cheng would not make any of claims 1-5, 7-14 and 16-18 prima facie obvious under 35 U.S.C. 103. Applicant respectfully requests the Office withdraw the rejections. “






    PNG
    media_image1.png
    264
    620
    media_image1.png
    Greyscale


In which R1-R6 can be the same halogen (P6). The halogen can be fluorine. As a result of this teaching, it would be obvious to one of ordinary skill that the structure of 
    PNG
    media_image2.png
    97
    245
    media_image2.png
    Greyscale
was disclosed by Katsuya reference.

 	The Applicants utilizes the same arguments in Katuya and Chen for Masayuki reference. The response to these argument will not be repeated. Please see the response above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725